Case: 17-60266      Document: 00514373207         Page: 1    Date Filed: 03/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 17-60266
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                      March 5, 2018
                                                                       Lyle W. Cayce
WALTER ALBERTO CAMPOS,                                                      Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 720 323


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Petitioner Walter Alberto Campos, a native and citizen of El Salvador,
petitions this court for review of the decision of the Board of Immigration
Appeals (BIA) affirming the denial by the Immigration Judge (IJ) of his
application for asylum and withholding of removal and protection under the
Convention Against Torture (CAT).             He contends that the IJ’s and BIA’s
adverse credibility determinations were not supported by substantial evidence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60266    Document: 00514373207     Page: 2   Date Filed: 03/05/2018


                                 No. 17-60266

and that he was able to explain the inconsistencies between his asylum and
withholding of removal application and hearing testimony.         Campos also
contends that he is entitled to asylum and withholding of removal because he
has established persecution based on his religion and membership in a
particular social group. He also asserts that he is entitled to protection under
the CAT because the El Salvadoran government would acquiesce in his torture
or would be unwilling to protect him from it.
      Campos denied giving a statement to agents when he was arrested, and
he failed to state that while at his aunt’s house he heard that gang members
were looking for him. This lack of candor and omission weighed in favor of a
determination that Campos was not a credible witness.            See 8 U.S.C.
§ 1158(b)(1)(B)(iii). Although Campos contends that the IJ and BIA should not
have weighed the omission about his aunt’s house in its determination, they
were free to rely on any inconsistency or omission in the record. See Wang v.
Holder, 569 F.3d 531, 538 (5th Cir. 2009). Campos has failed to show that,
under the totality of the circumstances, the evidence is so compelling that no
reasonable factfinder could fail to find otherwise, so we defer to the IJ’s and
BIA’s adverse credibility determinations. See id.
      Even if we were to assume that Campos was a credible witness, he is not
entitled to relief on his asylum and withholding of removal claims.          He
contends that his family is a particular social group but does not cite, and the
record does not reveal, evidence that his family would be perceived as a
recognizable group in El Salvador. See Orellana-Monson v. Holder, 685 F.3d
511, 522 (5th Cir. 2012).    He also has not identified the family members
included in the group or identified the limiting factors that establish
membership in the group.       Similarly, the evidence does not compel the
conclusion that his Catholicism was a central reason for any persecution he



                                       2
    Case: 17-60266    Document: 00514373207     Page: 3   Date Filed: 03/05/2018


                                 No. 17-60266

suffered in El Salvador. See Shaikh v Holder, 588 F.3d 861, 864 (5th Cir. 2009).
Accordingly, Campos has not shown that the BIA erred by rejecting his claims
for asylum and withholding of removal. See Dayo v. Holder, 687 F.3d 653, 658-
59 (5th Cir. 2012); Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).
      Finally, Campos’s contentions regarding his eligibility for protection
under the CAT are not properly before this court because the BIA did not affirm
the IJ’s decision on those grounds. See Yang v. Holder, 664 F.3d 580, 584 n.3
(5th Cir. 2011). Rather, the BIA affirmed the IJ’s decision regarding CAT
protection based on the adverse credibility determination.
      The petition for review is DENIED.




                                       3